                     IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

 Kenneth Dewayne McGaha,                         )         No. 8:19-cv-2029-TMC
                                                 )
                            Petitioner,          )
                                                 )                 ORDER
                       v.                        )
                                                 )
 Warden PFC Edgefield,                           )
                                                 )
                              Respondent.        )



       Petitioner Kenneth Dewayne McGaha, a federal prisoner proceeding pro se, filed a petition

seeking habeas relief pursuant to 28 U.S.C. § 2241. (ECF No. 1). In accordance with 28 U.S.C. §

636(b)(1) and Local Civil Rule 73.02, D.S.C., this matter was referred to a magistrate judge for

pretrial handling.    Before the court is the magistrate judge’s Report and Recommendation

(“Report”), recommending that the court summarily dismiss without prejudice the petition for lack

of jurisdiction and without requiring Respondent to file an answer or return. (ECF No. 8 at 5).

Petitioner was advised of his right to file objections. Id. at 18 However, Petitioner did not file any

objections, and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). In the absence of

objections to the Report, this court is not required to provide an explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of

a timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).
      After a thorough review, the court finds no clear error and, therefore, adopts the Report (ECF

No. 8). Therefore, this action is DISMISSED without prejudice.

      IT IS SO ORDERED.

                                                    s/Timothy M. Cain
                                                    United States District Judge

August 26, 2019
Anderson, South Carolina




                                                2
